Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-8 are allowed and remembered as claims 1-7. The original Claim 2 has been canceled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claims 7 and 8, 
A recommended driving output device comprising: a surrounding situation acquisition unit configured to acquire a surrounding situation of a vehicle; a recommended driving information storage unit configured to store the surrounding situation of the vehicle, a warning, and a recommended driving instruction in association with each other; a warning receiving unit configured to receive a warning depending on the surrounding situation of the vehicle; a recommended driving instruction selecting unit configured to select the recommended driving instruction from the recommended driving information storage unit, by using the warning received by the warning receiving unit and the surrounding situation of the vehicle acquired by the surrounding situation acquisition unit, compares a first driving characteristic of a first driver not driving the vehicle with a second driving characteristic of a second driver driving the vehicle during the surrounding situation of the vehicle, wherein the first driver and the second driver are different drivers; and -2- 6710392.1Applicant: CLARION CO., LTD. Application No.: 16/607,423 an output processing unit configured to output the recommended driving instruction selected by the recommended driving instruction selecting unit upon a comparison of the first and second driving characteristics matching.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Suzuki (US 2008/0266072) shows a recommended driving output device comprising: a surrounding situation acquisition unit; a recommended driving information storage unit, a warning; a recommended driving instruction selecting unit.  The first and second driving characteristic is related to the driver of the vehicle. Newly found Prior art, Taylor (US 2018/0174457), shows a method and system to determine an driver’s emotional state from a first and second vehicle wherein a first and second driver of the respective vehicle are different driver.
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 81, 88, 100, 106, respectively, including: 
compares a first driving characteristic of a first driver not driving the vehicle with a second driving characteristic of a second driver driving the vehicle during the surrounding situation of the vehicle, wherein the first driver and the second driver are different drivers; and -2- 6710392.1Applicant: CLARION CO., LTD. Application No.: 16/607,423 an output processing unit configured to output the recommended driving instruction selected by the recommended driving instruction selecting unit upon a comparison of the first and second driving characteristics matching.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689